PER CURIAM.
We affirm the trial court’s final order of dismissal of appellant’s counterclaim and cross-claim without leave to amend.
Although appellant is now pro se, she was represented by counsel when her initial and reply briefs were filed. The initial brief contains a proposed “Second Amended Counterclaim” and “Second Amended Third Party Complaint,” which proposed pleadings are sua sponte stricken, there being nothing to reflect either was presented to the trial court in any fashion — by a proper pleading accompanied by an appropriate motion for leave to file same, or by a transcript of any hearing which reflects counsel requested an opportunity to present these allegations in pleadings.
Examination of the record which is properly before us reveals neither error in discussing what pleadings the trial court had before it, nor abuse of discretion in refusing to permit further amendment.
DELL, C.J., and GLICKSTEIN and POLEN, JJ., concur.